BRYAN, Justice
(concurring specially).
The State of Alabama filed a petition for a writ of certiorari requesting this Court to review the Court of Criminal Appeals’ decision in this case on the grounds that a question before the Court of Criminal Appeals presents a question of first impression for the Supreme Court of Alabama and that the Court of Criminal Appeals’ decision conflicts with Ex parte Seymour, 946 So.2d 536 (Ala.2006). See Rule 39(a)(1)(C) and (D), Ala. R.App. P. I concur in denying the State’s petition for a writ of certiorari based on those two grounds for certiorari review. I write specially to note that my vote to deny the State’s petition should not be construed as approval of this Court’s decision in Ex parte Holbert, 4 So.3d 410 (Ala.2008), which was decided before I became a Justice on the Court. The State did not ask this Court to consider overruling Ex parte Holbert.